Citation Nr: 1811494	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-30 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back condition to include degenerative disc disease.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1974 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case previously came before the Board in February 2014 and June 2015, at which time it was remanded for additional development.  That development having been completed, this case is once again before the Board.

It is noted that the Veteran's case was last remanded to provide him with a previously requested Board hearing.  Such hearing was scheduled for January 2018.  However, in a signed January 2018 correspondence, the Veteran indicated that he would not be able to attend the hearing as scheduled and desired to withdraw his request.  As such, the Board finds that the Veteran's request for a hearing has been knowingly withdrawn and adjudication shall proceed accordingly.

The Board also notes that the Veteran was previously represented by William K. Mattar, Esq. when this case was last before the Board.  However, it appears that during the last period of remand, the Veteran hired a new attorney, J. Michael Woods.  As such, in July 2016, Mr. Mattar submitted a motion to withdraw representation of the Veteran due to the Veteran seeking other counsel.  As the Veteran was indeed represented by Mr. Woods at the time, the Board finds that Mr. Mattar submitted good cause for withdrawal, further indicating that the Veteran was notified and had continued representation of an attorney.  Therefore, the Board recognizes Mr. Woods as the Veteran's duly appointed representative.

In this regard, it is further noted that Mr. Woods also submitted a motion to withdraw from representation of the Veteran in June 2016-within three weeks of submitting an attorney/client fee agreement and VA Form 21-22a.  However, there were no reasons provided as to why representation would not continue and no reference to Mr. Mattar's representation.  Inasmuch as the June 2016 letter was not mailed to the Board as required, did not contain the requisite good cause for why such motion to withdraw should be made, and did not copy the Veteran as required, the correspondence is insufficient to be deemed a motion to withdraw after certification to the Board as required by regulation.  Moreover, even if the Board were to interpret the letter as a motion to withdraw, no good cause was provided for such motion to be granted.  

As such, the agent has not successfully withdrawn his representation for the appellate issues certified on appeal in March 2016.  Should the agent with to unilaterally withdraw from representation at some point in the future, the Board points out that the provisions of 38 C.F.R. § 14.631(c) provides that a representative may withdraw any time prior to certification to the Board if the representative takes steps to protect the claimant interests, such as informing the claimant and allowing time to appoint a new representative.  However, once an appeal is (re-)certified to the Board, a motion to withdraw must be filed in accordance with the procedures set forth 38 C.F.R. § 20.608, discussed above.


FINDING OF FACT

The probative medical evidence of record does not show that the Veteran's degenerative disc disease of the lumbar spine was caused by or the result of the Veteran's military service, to include described injury in a tank.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back condition, to include degenerative disc disease, are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), has clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the service record, the official history of each organization in which the Veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C. § 1154(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that he suffers from a low back condition that is the result of military service.  Specifically, he claimed that this disability began during military service when he fell and sustained an injury to his low back while riding in a tank.  The Veteran contends that he has continually suffered from low back pain and loss of motion from that time to present.  He indicated that he sought treatment for this condition in military service and a healthcare provider popped his back into place.  He has further indicated that his service treatment records are incomplete and that records of his treatment in service for a back condition are missing.

A review of the Veteran's service treatment records shows no discussion of complaints or injuries to the low back.  No diagnoses of any conditions, including arthritis, were provided for the low back during military service or within one year post-service.

Although the Veteran has alleged that he did have in-service treatment for his low back and that such records may be missing, the RO was able to determine that all available service treatment records for the Veteran's period of service were already associated with the claims file.  These included the results of both his entrance and exit physical examinations, immunization record, and dental record.  Dental records were even shown to include appointments for treatment of dental complaints during service.  As such, it appears that the Veteran's service treatment records are complete.  However, to the extent that the records alluded to by the Veteran were never included in his service treatment records, the Board finds that, for the purposes of determining whether an in-service event, injury, or disease occurred, that the Veteran's competent and credible lay statements regarding his in-service injury has been given due consideration and serves to fulfill that element of service-connection.  In that regard, the Board is granting the Veteran the benefit of the doubt as to the occurrence of his reported in-service injury.

A review of the Veteran's post-service outpatient treatment records reveals that he has been treated for complaints of pain and limitation of motion related to the low back since 1997, when he was first seen by a chiropractor.  

Treatment reports in a February 2010 show that the Veteran reported subacute increase in back pain over the past 3 to 4 months.  The doctor noted that there was no definite history of back injury.  However, it was noted that the Veteran does a lot of physically intensive work.  Imaging revealed moderate osteoarthritis.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.

The Veteran has continued to receive treatment since that time for back pain and loss of motion.  However, there has been no discussion of etiology to an injuries in military service.

The Veteran underwent a VA examination in April 2014.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The examiner opined that this condition was less likely than not related to the Veteran's military service, to include the tank incident he described.  In support, the examiner provided that there is no indication in the record of such injury actually occurring or the Veteran complaining of any residuals of it until recently.  Additionally, it was noted that whenever the Veteran was seeking treatment for his back for treatment purposes only, he did not mention anything about military service or any injuries therein.  Last, the examiner found that the Veteran's condition could be more attributable to his post-service lifestyle, which included smoking, obesity, and decades of performing strenuous manual labor.

The Board finds service connection for a low back condition, to include degenerative disc disease is not warranted.  

At the outset, the Board notes that the Veteran does have a current diagnosis of degenerative disc disease of the lumbar spine, as confirmed by x-ray in February 2010 and the results of the April 2014 VA examination.  Additionally, it is noted that the Veteran has provided a competent and credible account of sustaining a low back injury in military service while riding in a tank.  He is competent to make such observations, as it stems from first-hand experience.  Additionally, the Veteran is found to be credible, because he has been consistent in his assertions, and such assertions are consistent with the Veteran's military occupational specialty (MOS) as an armor crewman (a tank crewman).  As such, the Veteran's claim turns upon a finding of nexus between the in-service injury and his current disability.

Here, the only nexus opinion of record that specifically discusses the etiology of the Veteran's low back and in-service injury is the April 2014 VA examination.  Again, the examiner found no relationship between the Veteran's military service and his currently diagnosed disability.  The examiner noted that the medical record both during service and one year post-service were negative for any complaints or treatment for residuals of a back injury, thereby indicating that the Veteran had not sustained any substantial or chronic injury.  Additionally, the examiner found that there is nothing in accepted medical literature or authority that would support the later development of the Veteran's low back disability as the result of his in-service duties.  Additionally, it was noted that the most likely cause of the Veteran's current disability is his post-service lifestyle, which included smoking, obesity, and decades of performing strenuous manual labor.

The only other evidence indicating that the low back disability is the result of his military service are the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-310 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedics more particularly, and that he is merely speculating as to whether his current disability resulted from the tank injury during military service.  In this regard, he is not competent to provide such opinions, as they require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that his low back a disability is the result of a tank injury in military service lack probative value. 

In sum, the most probative evidence of record shows no link between the Veteran's current back disability and the in-service back injury.  For the reasons provided above, the preponderance of evidence is against the Veteran's claim for a low back condition, to include degenerative disc disease.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a low back condition to include degenerative disc disease is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


